DETAILED ACTION
	This is a non-final Office Action on the merits for U.S. App. 17/430,316.
Claims 1-18, 20 and 23 are pending.
Claims 19, 21, 22, and 24-33 are cancelled.
Claims 1-18, 20, and 23 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-10 are objected to because of the following informalities: claims 8 and 9 each define “the width,” when such a width of the respective elements have not been previously defined and thus are both suggested to define --a width-- to properly introduce such a width; claim 10 defines “a support joist” when such limitations should instead define --the support joist-- since such a joist has already been previously defined. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7, 20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “an angle between 1 and 45 degrees,” where the term “between” would be understood to not include the outer numbers of the range yet the present specification discloses that 45 degrees is a common rotation degree that is used to lock the spacer in place, thus rendering the claimed invention indefinite since one of ordinary skill in the art would not know whether 45 degrees is to be included within such a “between” range. For examining purposes and in light of the specification and drawings, such a range is considered to include the numbers at the end of the range as well. Moreover, claims 2-5 are rendered indefinite for their dependencies upon claim 1. Claims 7 and 20 include similar limitations and are similarly rejected and interpreted, where claim 23 is rendered indefinite for its dependency upon claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rensburg (DE102015010894).
Regarding claim 1, Rensburg discloses an exterior flooring support system, comprising:
at least one support joist (#20) having a longitudinal recess (#22), wherein the longitudinal recess has an opening (the top opening of the recess #22), wherein the opening is defined by an overhang of the longitudinal recess (see figure 3, where the recess is T-shaped with two overhangs on opposite sides of the opening),
a spacer (#30) for spacing flooring elements (#1), wherein the spacer comprises a central region (the central portion of element #31), at least two spacer arms (two or four of elements #32 or elements #40 can be considered the arms as broadly defined, where arms #40 are depicted in figure 8 as extending both vertically and radially from the central portion) extending radially from the central region (see figure 6) and a retention portion (#35) coupled to the central region (see figure 6),
wherein the spacer is insertable in the longitudinal recess of the support joist in an insertion position (see the middle position of figure 3) and is rotatable in a first direction from the insertion position by an angle between 1 and 45 degrees to a retaining position (the right position of figure 3 depicts the spacer turned 45 degrees from the insertion position to a retained position), wherein the retention portion extends beyond a width of the opening of the longitudinal recess in the retaining position to prevent removal of the spacer from the longitudinal recess (see figure 3).
Regarding claim 2, Rensburg discloses the retention portion has a shortest lateral axis which is shorter than the width of the opening of the longitudinal recess of the exterior flooring support joist (see figure 3, where the middle, insertion position shows the shortest lateral axis “d” of the retention portion in order to allow insertion within the opening of the recess).
Regarding claim 3, Rensburg discloses the retention portion has a longest lateral axis which is offset from each of the at least two spacer arms (if the longest lateral axis of the retention portion is “s” as depicted in figure 10, such an axis is 90 degrees offset from the vertical axis of each spacer arm).
Regarding claim 4, Rensburg discloses a length of the longest lateral axis of the retention portion is configured to be greater than the width of the opening of the longitudinal recess of the support joist (see figure 3, where the longest lateral axis is meant to be larger than the width of the opening to prevent removal in the locked position).
Regarding claim 5, Rensburg discloses the retention portion is configured to abut a wall of the longitudinal recess of the support joist in the retaining position to prevent further rotation of the spacer in the first direction (see figure 5 and the embodiment of figure 18 (which can also be interpreted to meet the limitations of the spacer of claim 1 since it includes a central portion #76, retention portion #78 and spacer arms #40), where a portion of the retention portion is configured to abut a wall of the T-shaped recess in order to prevent further rotation of the spacer).
Regarding claim 6, Rensburg discloses a spacer (#30) for support elements of a decking or paving support system, comprising: a central region (#34); at least two spacer arms (#40) extending laterally from the central region (see figure 6); and a retention portion (#35) coupled to the central region (see figure 6), wherein the retention portion has a longest lateral axis (s; figure 10) extending laterally and wherein the longitudinal lateral axis lies at an angle to each of the at least two spacer arms (the longitudinal lateral axis extends 90 degrees relative to the vertical axis of the arms #40 or 0 or 90 degrees relative to the lateral horizontal axis of the arms as depicted in the cross-section of figure 8).
Regarding claim 8, Rensburg discloses the retention portion has a shortest axis extending laterally and wherein the length of the shortest axis is configured to be less than the width of an opening of a longitudinal recess of a support joist of the paving or decking support system (see figure 3, where the middle, insertion position shows the shortest lateral axis “d” of the retention portion which is configured to allow insertion within the opening of the recess of a joist).
Regarding claim 9, Rensburg discloses the longest lateral axis of the retention portion is configured to be longer than the width of an overhang of a longitudinal recess in a support joist of the paving or decking support system (see figure 3, where the longest lateral axis is meant to be larger than the width of the opening to prevent removal in the locked position).
Regarding claim 10, Rensburg discloses the retention portion is configured to be positioned in the longitudinal recess of a support joist and is rotatable relative to the support joist such that the longest axis of the retention portion, after rotation, extends beyond the overhang of the longitudinal recess of the support joist (see figure 3, where the retention portion is so configured as defined and where the joist and recess are not positively defined).
Regarding claim 11, Rensburg discloses the longest axis of the retention portion is configured such that the retention portion abuts a wall of the longitudinal recess of the support joist after rotation (the retention portion is configured to abut a wall of a recess in a locked position as depicted in figure 3, where such a joist and position are not positively defined).
Regarding claim 15, Rensburg discloses the retention portion is a parallelogram, rectangle, square, hexagon, octagon, oblong or oval (the retention portion can be considered square shaped if all four portions #35 are included or rectangular if two parallel portions #35 are used).

Claim(s) 6 and 8-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rensburg, using a different embodiment and interpretation than as explained above.
Regarding claim 6, Rensburg discloses a spacer (#50) for support elements of a decking or paving support system, comprising: a central region (#52); at least two spacer arms (#55-58) extending laterally from the central region (see figure 13, where the arms #55-58 extend laterally, outwardly from the central portion of element #52); and a retention portion (#51) coupled to the central region (see figure 14), wherein the retention portion has a longest lateral axis (s; figure 15) extending laterally and wherein the longitudinal lateral axis lies at an angle to each of the at least two spacer arms (the longitudinal lateral axis extends 90 degrees relative to the vertical extent of such spacer arms or 0 or 90 degrees relative to the horizontal extent of the spacer arms).
Regarding claim 8, Rensburg discloses the retention portion has a shortest axis extending laterally and wherein the length of the shortest axis is configured to be less than the width of an opening of a longitudinal recess of a support joist of the paving or decking support system (see figure 14, where the middle, round, insertion position of the retention portion #51 is configured to allow insertion within the opening of the recess of a joist, where such a joist is not positioned defined).
Regarding claim 9, Rensburg discloses the longest lateral axis of the retention portion is configured to be longer than the width of an overhang of a longitudinal recess in a support joist of the paving or decking support system (see figures 12 and 14, where the longest lateral axis is meant to be larger than the width of the opening to prevent removal in the locked position).
Regarding claim 10, Rensburg discloses the retention portion is configured to be positioned in the longitudinal recess of a support joist and is rotatable relative to the support joist such that the longest axis of the retention portion, after rotation, extends beyond the overhang of the longitudinal recess of the support joist (see figure 12, where the retention portion is so configured as defined and where the joist and recess are not positively defined).
Regarding claim 11, Rensburg discloses the longest axis of the retention portion is configured such that the retention portion abuts a wall of the longitudinal recess of the support joist after rotation (the retention portion is configured to abut a wall of a recess in a locked position as depicted in figure 12, where such a joist and position are not positively defined).
Regarding claim 12, Rensburg discloses four of the spacer arms separated by 90 degrees (see figure 13).
Regarding claim 13, Rensburg discloses three of the spacer arms (#55, #56, and #57), wherein first (#56) and second (#57) arms are separated by 180 degrees (see figure 16) and first (#56) and third (#55) spacer arms are separated by 90 degrees (see figure 16).
Regarding claim 14, Rensburg discloses two of the spacers arms (#55 and #56) separated by 90 degrees (see figure 16).
Regarding claim 15, Rensburg discloses the retention portion is a parallelogram, rectangle, square, hexagon, octagon, oblong or oval (the retention portion can be considered oblong as depicted in figure 14 or can be considered rectangular if the portion is only considered the longest portion of the element #51 and the area therebetween).
Regarding claim 16, Rensburg discloses a protrusion (#67) extending axially from the retention portion (see figure 14), wherein the protrusion has a width that is less than a shortest lateral axis of the longitudinal portion (see figures 14 and 15).
Regarding claim 17, Rensburg discloses the protrusion is circular in lateral cross section (see figure 14).
Regarding claim 18, Rensburg discloses the diameter of the protrusion is less than a width of a lower recess portion in a longitudinal recess of a support joist such that the protrusion is configured to be positioned in the lower recess portion (see figure 12, where the joist is not positively defined and the protrusion is so configured as defined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Rensburg or, in the alternative, under 35 U.S.C. 103 as obvious over Rensburg in view of Rodriguez (WO 2015/159136).
Regarding claim 6, Rensburg discloses a spacer (#70) for support elements of a decking or paving support system, comprising: a central region (#75); at least two spacer arms (#40) extending laterally from the central region (see figure 18, where the clip can be held vertically so that the arms extend laterally therefrom); and a retention portion (#71) coupled to the central region (see figure 18), wherein the retention portion has a longest lateral axis (the distance between elements #71 on opposite sides of tips #81 and #82 which forms the longest dimension to prevent removal of the spacer from a recess as depicted in figure 19) extending laterally and wherein the longitudinal lateral axis lies at an angle to each of the at least two spacer arms (figure 18 depicts that when the spacer is viewed from above, a line that extends laterally through the center axis of each arm #40 would comprise of an angle that is approximately 45 degrees relative to the axis that extends from side #79 to side #78). However, if the Examiner is considered to over broadly interpret the embodiment of figure 18 of Rensburg as meeting such spacer arm and axis limitations as defined, as depicted in figure 6 of Rensburg, a plate #42 extends from the vertical elements #40 in order to space and be received within grooves of adjacent boards. Rodriguez discloses instead such vertical posts and horizontal spacer plates can be integrally formed such that spacer arms #31 can extend laterally from an integral vertical post #32 that extends from and forms a central portion of the spacer. Therefore, it would have been obvious to have substituted the vertical posts and plate of Rensburg for a single vertical post with integrally formed spacer arms #31 that extend laterally therefrom, as taught in Rodriguez, in order to make assembly of the spacer and floor system quicker by reducing the amount of steps needed to assemble the spacer while still yielding the same predictable result of spacing flooring elements from one another by a predetermined space.
Regarding claim 7, Rensburg discloses, or in the alternative in view of Rodriguez renders obvious, the longest lateral axis of the retention portion lies between 1 and 45 degrees to at least one of the at least two spacer arms (As explained above, figure 18 of Rensburg depicts that when the spacer is viewed from above, a line that extends laterally through the center axis of each arm #40 would comprise of an angle that is approximately 45 degrees relative to the axis that extends from side #79 to side #78. Alternatively, when the horizontal spacer arms of Rodriguez are modified into the spacer of Rensburg as explained above, such spacer arms would extend horizontally along an axis which is 45 degrees relative to the longest lateral axis.).

Claim Rejections - 35 USC § 103
Claim(s) 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rensburg in view of McManus (U.S. Publication 2017/0037631).
Regarding claim 20, Rensburg discloses a substructure for a paving or decking support system, comprising:
at least two upper support joists (#20) extending a first direction (the parallel direction which the joists extend in within figure 1), each of the at least two upper support joists comprise a longitudinal recess (#22) having an overhang (see figure 3); and
a spacer (#30) comprising: a central region (the central portion of element #31); at least two spacer arms (two or four of elements #32 or elements #40 can be considered the arms as broadly defined, where arms #40 are depicted in figure 8 as extending both vertical and radially from the central portion) extending radially from the central region (see figure 8); and and a retention portion (#35) coupled to the central region (see figure 6), wherein the retention portion has a longest lateral axis (“S”; figure 10) extending laterally and wherein the longest lateral axis lies at an angle to each of the at least two spacer arms (the axis “S” extends 90 degrees relative to vertical arms #40 or 90 degrees or 0 degrees (which is an angle as broadly defined) relative to arms #32);
wherein the spacer is engaged with the longitudinal recess of the upper support joist in an insertion position (see the middle position of figure 3) and is rotatable in a first direction from the insertion position by an angle between 1 and 45 degrees to a retaining position (the right position of figure 3 depicts the spacer turned 45 degrees from the insertion position to a retained position), wherein the retention portion extends beyond a width of the opening of the longitudinal recess in the retaining position to prevent removal of the spacer from the longitudinal recess (see figure 3).
However, Rensburg does not disclose the use of at least two lower joists extending in a second direction and positioned below the two upper support joists, where Rensburg appears to instead disclose the use of feet or pedestals. See paragraph 54. Typically, as evidenced by McManus, such upper joists of a decking system are attached to an adjustable pedestal or existing joist substructure in order to properly support such a decking support system from a ground surface, where both of such ways of supporting the upper joists can be used in place of one another. McManus discloses a decking support structure which comprises of a joist #31 with an integrated spacer #36, where the joists of the system extend in parallel to one another in one direction and are attached to lower joists #14 that extend perpendicular to the upper joists #31 in a second direction. Therefore, it would have been obvious to have attached the upper joists of Rensburg to lower joist structures, as taught in McManus, in order to allow the assembly of Rensburg to attach to existing substructures and thus supported above a ground in an appropriate manner as needed.
Regarding claim 23, Rensburg in view of McManus render obvious each of the at least two upper support joists comprise at least one flange extending laterally from a bottom surface of the upper support joists and along a length of the at least two upper support joists, wherein an upper surface of the at least one flange comprise a depression which extends along a length of the flange (Rensburg teaches a groove #27 formed by a bottom surface flange of the upper joist that extends along the length of the joist which is used to attach the joist to a lower support element, where McManus similarly discloses a bottom surface flange #32 with detent #32a in order to receive a fastener to fasten to the lower joists, where it would have been obvious to have included an extended flange and detent, as taught in McManus, upon the bottom surface of the upper joist of Rensburg in order to allow for easier fastening to wood lower joists as taught in McManus.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635